Exhibit 10.1

 

 

Steve Kenny

Tysoe

Warwickshire

United Kingdom

 

February 12, 2016

 

Dear Steve

 

Contract of employment 

 

This letter is your contract of employment and includes a statement of the
applicable terms of your employment as required by section 1 of the Employment
Rights Act 1996.

 

1.

Commencement of Employment

   

1.1

Your employer is H.B. Fuller U.K. Limited (the “Company”). Your employment under
this agreement commenced with effect from June 1, 2015.

   

1.2

Your previous employment counts towards your period of continuous employment
with the Company which therefore began on 1 October 2009.

   

2.

Position and Duties

   

2.1

You are employed as Senior Vice President, Emerging Markets or in such other
position as the Company may reasonably require. Your role will involve such
duties as are consistent with your position and any other duties as may be
assigned to you by the Company. You are also serving as an Executive Officer of
H.B. Fuller Company, a Minnesota corporation, headquartered in Vadnais Heights,
Minnesota, U.S.A.

   

2.2

You will faithfully and diligently exercise such powers and perform such duties
on behalf of the Company or any other Group Company as are consistent with your
position and as may be assigned to you from time to time and you shall at all
times act in the best interests of, and not do anything that is harmful to, the
Company or any other Group Company.

   

2.3

You will at all times comply with and shall not cause the Company or any other
Group Company to breach any and all rules, regulations and requirements
(including internal rules, policies and procedures and those of any regulatory
body or stock exchange, code of conduct or statutory provision) to which you,
the Company or any other Group Company are from time to time subject.

  

 
 

--------------------------------------------------------------------------------

 

  

2.4

During your employment with the Company you will not hold any other offices,
directorships or positions (whether paid or unpaid) or be directly or indirectly
employed, engaged, concerned or interested in the conduct of any other business
or undertaking whether or not competing in any respect with the Company or any
other member of the Group save through your holding less than three per cent of
the issued securities of any class of any company listed on a recognised stock
exchange.

   

2.5

The Company reserves the right to appoint any other person to act jointly with
you.

   

3.

Place of Work

   

3.1

You will be based at your home address in Tysoe, Warwickshire, although you
agree to attend the Company’s offices and such other places as necessary for the
proper performance of your duties.

   

3.2

You will also be required to travel both inside and outside the UK on Company
business and you agree to make yourself available as necessary for business
travel in accordance with Company instructions. If you are required to work
outside the UK for more than one month, details will be provided to you prior to
your departure.

   

4.

Remuneration

   

4.1

Your annual basic salary is £279,657.88, subject to applicable deductions and
payable monthly in arrears.

   

4.2

You are eligible to participate in a Short Term Incentive Plan (“STIP”) and a
Long Term Incentive Plan (“LTIP”). Your participation in these plans is subject
to and in accordance with the rules of the relevant plans from time to time in
force, and otherwise in the absolute discretion of the Company. The Company
reserves the right to review the STIP or LTIP to reflect changes in the needs of
the business and the changing nature of the markets it serves.

   

4.3

You authorise the Company to deduct from your salary or any other payment due to
you any amounts due from you to the Company or any other member of the Group
including, without limitation, any overpayment of salary.

   

4.4

Subject to production of appropriate receipts and compliance with any Company
expense policy, the Company will reimburse you for reasonable out-of-pocket
expenses which are wholly, properly and necessarily incurred in the performance
of your duties for the Company.

   

5.

Pension and Benefits

   

5.1

The Company provides access to a stakeholder pension scheme, details of which
may be obtained from the Human Resources Department. You have been automatically
enrolled into this scheme.

  

 
 

--------------------------------------------------------------------------------

 

 

5.2

The Company will continue to pay subscriptions on your behalf to such:

 

 

(a)

private medical insurance scheme;

 

 

(b)

life assurance scheme; and

 

 

(c)

long term disability scheme,

  

  as the Company may from time to time elect. Your right to participate in these
schemes and any other benefit schemes provided for you by the Company is subject
to acceptance and continuation of cover for you by an appropriate insurer at
rates acceptable to the Company and subject to any terms, conditions, exclusions
or limitations which such insurer may impose. The Company may amend, vary or
terminate such benefits at any time and will have no liability for failure or
refusal by the insurer to pay benefits or for cessation of benefits on
termination of your employment. Such benefits may also be taxable and subject to
HM Revenue & Customs limits.    

5.3

The Company will pay you a car allowance of £900 per month which shall be
payable together with and in the same manner as your basic salary in accordance
with clause 4.1 above. The car allowance shall not be treated as part of your
basic salary for any purpose and shall not be pensionable.

   

5.4

It is a condition of your employment that you have and keep a current driving
licence. You must promptly notify the Company of (i) any accidents in which you
are involved whilst driving your car on Company business; (ii) any driving
offences with which you are charged and/or found guilty; (iii) any other driving
related charges brought against you by the police or any other relevant
authority (whether in the UK or overseas); and (iv) any endorsements to your
driving licence.

   

5.5

You will be reimbursed up to a maximum of $7,500 per year for financial, estate
and tax planning/preparation, subject to production of receipts or other proof
of payment in a form acceptable to the Company. This is considered taxable
income.

   

5.6

You are eligible to receive a Company paid annual preventative/diagnostic
physical examination at the clinic of your choice, or at the Mayo Executive
Health Clinic.

   

6.

Hours of Work

   

6.1

You agree to devote your full time and best efforts to promoting the business of
the Company in the performance of your duties.

   

6.2

You are required to work a minimum of 37.5 hours per week. There are no normal
hours of work applicable to your position, but you are expected to work during
the Company’s normal business hours and to work such additional hours as may be
necessary for the proper performance of your duties without extra remuneration.

   

6.3

You agree to opt out of the limit on weekly working hours contained in
Regulation 4 of the Working Time Regulations 1998. The Company and you agree
that your consent, for the purposes of this sub-clause, will continue
indefinitely provided that you may withdraw such consent at any time by giving
the Company three months’ written notice of your wish to do so.

  

 
 

--------------------------------------------------------------------------------

 

 

7.

Holidays

   

7.1

You are entitled to 25 days’ paid holiday during each holiday year in addition
to the usual public holidays in England and Wales. The holiday year runs from 1
January to 31 December each year and holiday entitlement may not be carried
forward to the next holiday year. All holiday must be taken at times approved by
the Company. Any holiday exceeding one week in duration must be approved by the
Company at least four weeks in advance.

   

7.2

If your employment finishes part way through the holiday year, your holiday
entitlement during that year will be calculated on a pro-rata basis. The Company
will not pay in lieu of untaken holiday except on termination of your
employment. If on termination of your employment you have exceeded your accrued
holiday entitlement, the excess may be deducted from any sums due to you from
the Company. The Company may require you to take any accrued holiday during any
notice period or any period of Garden Leave.

   

8.

Sickness absence

   

8.1

If you are absent from work for any reason, you must notify your manager and/or
the Company of the reason for your absence as soon as possible and in any event
before 9 a.m. on each day of absence. You may be required to complete a
self-certification form for periods of absence of seven consecutive days or
less. For periods of absence of more than seven consecutive days you must
provide the Company with a doctor’s certificate covering your entire period of
absence. If the Company deems it reasonably necessary you agree to undergo a
medical examination (at the Company’s expense) by a doctor nominated by the
Company and you consent to the doctor providing a copy of the medical report to
the Company.

   

8.2

If you are absent from work due to sickness or injury the Company will pay you
statutory sick pay (“SSP”) provided that you satisfy the relevant requirements.
Your qualifying days for SSP purposes are Monday to Friday. Details of the
Discretionary Sick Pay Scheme can be obtained from HR.

   

8.3

If your incapacity is or appears to be occasioned by actionable negligence,
nuisance or breach of any statutory duty on the part of a third party in respect
of which damages are or may be recoverable, you must immediately notify the
Company of that fact and of any claim, settlement or judgment made or awarded in
connection with it and all relevant particulars that the Company may require.
You shall, if required by the Company, cooperate in any related legal
proceedings and refund to the Company that part of any damages or compensation
recovered by you relating to the loss of earnings for the period of such
incapacity as the Company may determine less any costs borne by you in
connection with the recovery of such damages or compensation.

  

 
 

--------------------------------------------------------------------------------

 

 

9.

Termination

   

9.1

Subject to the remaining provisions of this agreement, either you or the Company
may terminate your employment by giving the other party 6 months’ prior written
notice.

   

9.2

The Company may, in its sole and absolute discretion, terminate your employment
at any time and with immediate effect by notifying you that it will pay a sum in
lieu of notice equal to the basic salary (as at the date of termination) which
you would have been entitled to receive under this agreement during the notice
period referred to at clause 9.1 (or, if notice has already been given, during
the remainder of the notice period), such termination to take effect on the date
of notification. The Company may in its absolute discretion make such payment in
equal monthly instalments until the date on which the notice period would have
expired if notice had been served. You are obliged to seek alternative income
during this period and to notify the Company of any income so received and the
Company may reduce the instalment payments by the amount of such income.

   

9.3

If you or the Company give notice to terminate this agreement, the Company may
in its discretion place you on “Garden Leave” for part or all of your notice
period, during which time you may be required by the Company not to perform any
or all of your duties under this agreement, to remain away from the premises of
the Company and any other Group Company, to have no or limited contact with the
clients, customers, suppliers and employees of the Group and such other
requirements stipulated by the Company. For the avoidance of doubt, you shall
remain bound by all your obligations in this agreement and otherwise and shall
not do anything that is harmful to the Company or any other member of the Group.

   

9.4

Notwithstanding clause 9.1, the Company will be entitled to dismiss you at any
time without notice or payment in lieu of notice if you:

 

 

(a)

commit a serious breach of your obligations as an employee or under this
agreement or if you persistently underperform; or

       

(b)

commit a serious breach of any policy of the Company or any other Group Company,
including any H.B. Fuller Core Policy or Code of Business Conduct; or

       

(c)

commit any act of serious or gross misconduct; or

       

(d)

cease to be entitled to work in the United Kingdom or for the Company; or

       

(e)

become bankrupt or make any arrangement or composition with your creditors; or

       

(f)

engage in conduct which, in the opinion of the Company, is detrimental to the
Company or any other member of the Group or brings you or the Company or any
other member of the Group into disrepute; or

  

 
 

--------------------------------------------------------------------------------

 

 

 

(g)

make any unauthorised use or disclosure of Confidential Information; or

       

(h)

are convicted of any criminal offence other than an offence under road traffic
legislation not punished by imprisonment;

       

(i)

are by reason of illness or incapacity (whether mental or physical) unable to
manage your own affairs or become a patient under any mental health legislation
or have been or are likely to be absent for a period of 3 months (whether
consecutive or in aggregate), or if any report prepared by a doctor nominated by
the Company states that you are medically unfit to carry out your obligations
under this agreement; or

       

(j)

cease to be qualified to act as a director or Executive Officer or (if so
appointed) resign as a director or Executive Officer from the Company or any
other Group Company without the prior written approval of the board of directors
or Executive Officers of the Company or other Group Company.

   

  The above examples are non-exhaustive and are without prejudice to any other
rights the Company may have at law to terminate your employment. Any delay by
the Company in exercising its rights to terminate shall not constitute a waiver
thereof.    

9.5

The Company is entitled to terminate your employment notwithstanding the
existence or loss of any entitlement or prospective entitlement to sick pay,
private medical cover, benefits under the long term disability scheme or any
other benefits or payments, and the Company will not be liable for any loss
arising from such termination.

   

9.6

You are party to a Severance Agreement (as defined below) under which you are
eligible to receive various payments and benefits in certain circumstances.
Notwithstanding any other term of this agreement, and as stated in Section 5(d)
of the Severance Agreement, any payment or benefit otherwise due from the
Company to you under Section 5 of the Severance Agreement will be reduced,
dollar for dollar (or equivalent), by all and any amounts which, in the
reasonable opinion of the Chief Executive Officer of the Company or H.B. Fuller
Company, you receive or are entitled to receive from the Company or any other
Group Company under any employment or services contract between you and the
Company or any other Group Company (including under this agreement), or under
any law, rule or regulation of any country, state or local jurisdiction relating
to severance payments or notice of termination of your employment. The payments
and benefits provided under the Severance Agreement shall be offset or reduced
by any and all such amounts contractually or legally mandated, whether as
severance pay, redundancy pay, periods of notice of termination, garden leave,
continued benefits or similar payments or benefits. In no circumstances
whatsoever shall there be any pyramiding, combination or duplication of any
payments or benefits under the Severance Agreement with any such other
contractually or legally required payment or payments which shall result in you
receiving, because of or due to termination of employment or termination of
executive office status, a combined total amount which is greater than the
amount of payments or value of benefits to which you are entitled under the
Severance Agreement, before accounting for such contractually or legally
required other payment or payments (unless such legally required payments and
benefits exceed the amounts payable under the Severance Agreement, in which case
the amounts payable under the Severance Agreement shall be zero). Nothing in
this agreement is intended to grant you any additional rights under the
Severance Agreement or Change in Control Agreement.

  

 
 

--------------------------------------------------------------------------------

 

  

9.7

For the avoidance of doubt, the Company reserves the right in its absolute
discretion to enforce the terms of this clause 9 (including your notice period,
the ability to put you on Garden Leave and/or pay you in lieu of notice and the
ability to terminate your employment summarily) notwithstanding the existence of
the Severance Agreement and/or Change in Control Agreement (each as defined
below).

   

10.

Appointment as a Director and/or Executive Officer

   

10.1

If you are currently, or if at a later date you are appointed as, a director or
an Executive Officer of the Company or any other member of the Group your
position or appointment as a director or an Executive Officer is not a term of
your employment and you are not entitled to any additional remuneration in
respect of such position or appointment. If during the continuance of this
agreement you cease to be a director or Executive Officer of the Company or any
other member of the Group for any reason, your employment will continue and all
terms of this agreement (other than those relating to your position as a
director or Executive Officer) will continue in full force and effect and you
will have no claims in respect of such cessation of office.

   

10.2

You agree to abide by all statutory, fiduciary or common law duties that apply
to you as a director or Executive Officer of the Company or any other member of
the Group. You further agree that you will not resign as a director or Executive
Officer without the prior written consent of the Board and if you so resign or
if you are disqualified from acting as a director or Executive Officer the
Company may terminate your employment under this agreement without notice.

   

10.3

On termination of your employment for any reason (or earlier if requested by the
Company), you will immediately resign, without any claim for compensation, from
any positions as a director or Executive Officer, and from any other offices
held by you in the Company or any other member of the Group and you hereby
irrevocably authorise the Company to appoint any other director or Executive
Officer of the Company as your agent to sign any documents in your name and on
your behalf and do anything necessary to give effect to such resignations.

   

11.

Disciplinary and Grievance Procedures

   

11.1

The Company’s disciplinary and grievance procedures and other policies regarding
corrective action are available from the HR Department. These do not form part
of your contract of employment and the Company may amend or vary them in its
absolute discretion. If you have any grievance, or if you are dissatisfied with
any disciplinary decision relating to you, please refer the issue in writing to
the HR Department in the first instance.

  

 
 

--------------------------------------------------------------------------------

 

 

11.2

The Company reserves the right to suspend you with pay pending the investigation
or resolution of any disciplinary or grievance issue.

   

12.

Confidential Information

   

12.1

For the purposes of this agreement, “Confidential Information” includes, but is
not limited to, information (whether or not recorded in documentary form or on
computer disk or tape), which may be imparted in confidence or which is of a
confidential nature or which you or the Company may reasonably regard or ought
reasonably to regard as being confidential or a trade secret, concerning the
business, business performance or prospective business, financial information or
arrangements, plans or internal affairs of the Company, any other Group Company
or any of their respective customers, clients, suppliers or employees including,
without prejudice to the generality of the foregoing, all client or customer
lists, price sensitive information, technical information, reports,
interpretations, forecasts, records, corporate and business plans and accounts,
business methods, financial details, projections and targets, remuneration and
personnel details, planned products, planned services, marketing surveys,
research reports, market share and pricing statistics, budgets, fee levels,
computer passwords, the contents of any databases, tables, know how documents or
materials, commissions, commission charges, pricing policies and all information
about research and development, the Company’s or any other Group Company’s
suppliers’, customers’ and clients’ names, addresses (including email),
telephone, fax or other contact numbers and contact names, the nature of their
business operations, their requirements for services supplied by the Company or
any other Group Company and all confidential aspects of their relationship with
the Company or any other Group Company.

   

12.2

You agree that you will not whether during your employment or at any time after
it ends (except with the prior written consent of the Company or, during the
continuance of this agreement, in the proper performance of your duties):

  

 

(a)

disclose or use any Confidential Information except (i) as required by law; or
(ii) insofar as it is in or becomes part of the public domain other than through
any act or default on your part; or (iii) pursuant to the protected disclosure
provisions in section 43 of the Employment Rights Act 1996;

       

(b)

copy or reproduce in any form or by or on any media or device or allow others to
copy or reproduce any documents (including without limitation letters, faxes and
emails), disks, memory devices, notebooks, tapes or other media whether or not
eye-readable and copies thereof on which Confidential Information may from time
to time be recorded or referred to (“Documents”); or

       

(c)

remove or transmit from the Company or any Group Company’s premises any
Documents on which Confidential Information may from time to time be recorded.

 

 
 

--------------------------------------------------------------------------------

 

   

13.

Intellectual Property

   

13.1

For the purposes of this clause 13, the term “Intellectual Property Rights”
means patents, rights to Inventions, copyright and related rights, trademarks,
trade names and domain names, rights in get-up, rights in goodwill or to sue for
passing off, rights in designs, rights in computer software, database rights,
rights in Confidential Information (including know-how and trade secrets) and
any other intellectual property rights, in each case whether registered or
unregistered and including all applications (or rights to apply) for, and
renewals or extensions of, such rights and all similar or equivalent rights or
forms of protection which may now or in the future subsist in any part of the
world. The term “Inventions” means inventions, ideas and improvements, whether
or not patentable, and whether or not recorded in any medium.

   

13.2

You agree to give the Company full written details of all Inventions and of all
works embodying Intellectual Property Rights made wholly or partially by you at
any time during the course of your employment which relate to, or are reasonably
capable of being used in, the business of the Company or any other Group
Company. You acknowledge that all Intellectual Property Rights subsisting (or
which may in the future subsist) in all such Inventions and works shall
automatically, on creation, vest in the Company or, if applicable, any other
Group Company absolutely. To the extent that they do not vest automatically, you
hold them on trust for the Company and such other Group Company. You agree
promptly to execute all documents and do all acts as may, in the opinion of the
Company or any other member of the Group, be necessary to give effect to this
clause 13.2.

   

13.3

You hereby irrevocably waive all moral rights under the Copyright, Designs and
Patents Act 1988 (and all similar rights in other jurisdictions) which you have
or will have in any existing or future works referred to in clause 13.2.

   

13.4

You hereby irrevocably appoint the Company to be your attorney to execute and do
any such instrument or thing and generally to use your name for the purpose of
giving the Company or the other Group Companies or its or their nominee the
benefit of this clause 13 and acknowledge in favour of a third party that a
certificate in writing signed by any director or Executive Officer or the
secretary of the Company or any other member of the Group that any instrument or
act falls within the authority conferred by this clause 13 shall be conclusive
evidence that such is the case.

   

14.

Data Protection

   

14.1

You understand and agree that, where it is reasonably necessary for the Company
or any other Group Company, for the purpose of your employment or for compliance
with the Company’s (or any other member of the Group’s) contractual, statutory,
management or other similar obligations, the Company or any other member of the
Group or any other authorised person appointed on its or their behalf may hold
and process (both electronically and manually) Personal Data or Sensitive
Personal Data relating to you or your employment. The terms “process”, “Personal
Data” and “Sensitive Personal Data” have the meaning given to them under the
Data Protection Act 1998.

  

 
 

--------------------------------------------------------------------------------

 

 

14.2

You are responsible for informing the Company and other Group Companies of all
changes to your Personal Data, including but not limited to, your name, address,
marital status, contact details, qualifications and next of kin. You are also
responsible for ensuring that any Personal Data of other employees, including
that which you may use or access during your employment or in accordance with
your duties and responsibilities, is kept secure from unauthorised access or
disclosure and must not be discussed or disclosed except in accordance with any
data protection policy operated by the Company or other Group Companies from
time to time and the Data Protection Act 1998.

   

14.3

You agree that the Company may make Personal Data and Sensitive Personal Data
relating to you available to any other member of the Group, those who provide
products or services to the Company and any other member of the Group (such as
advisers and payroll administrators), regulatory authorities, potential or
future employers, governmental or quasi-governmental organisations and potential
purchasers of the Company or any other member of the Group or the business in
which you work, in all cases whether within or outside the European Economic
Area even where the country or territory in question does not maintain adequate
data protection standards.

   

15.

Company Property

   

15.1

All documents, manuals, hardware, equipment, property and software provided for
your use by the Company or any other member of the Group, and any data or
documents (including copies) produced, maintained or stored on its or their
computer systems or other electronic equipment (including mobile phones and
Blackberries), remain the property of the Company or such other member of the
Group.

   

15.2

You must return to the Company at any time on request (and in any event prior to
the termination of your employment with the Company) any property of the Company
or any other Group Company (including Confidential Information and Documents) in
your possession or under your control, including any original or copy documents
obtained by you in the course of your employment.

   

16.

Miscellaneous

   

16.1

This agreement does not create any rights enforceable by any person who is not a
party, except that the terms of the agreement may be enforced by any member of
the Group, subject to and in accordance with the terms of this agreement and the
Contracts (Rights of Third Parties) Act 1999.

   

16.2

There is no collective agreement which affects your employment.

  

 
 

--------------------------------------------------------------------------------

 

 

16.3

Each of the terms in this agreement is intended to be separate and severable. If
any term is held to be void but would be valid if part of its wording were
deleted or modified, such restriction shall apply with such deletion or
modification as may be necessary to make it valid or effective.

   

16.4

In this agreement the term “Group” or “Group Company” means the Company and any
company which is from time to time a holding company of the Company, a
subsidiary of the Company, or a subsidiary of a holding company of the Company
and the words “holding company” and “subsidiary” have the meanings given to them
under s1159 of the Companies Act 2006. For the avoidance of doubt, the term
Group Company includes H.B. Fuller Company, a Minnesota corporation,
headquartered in Vadnais Heights, Minnesota, U.S.A.

   

16.5

The Company reserves the right to make reasonable changes to any terms of your
employment. Where the changes are minor, such changes will take effect
immediately. Where the changes are more than minor, subject to any greater legal
entitlement, the Company will give you at least one month’s written notice, and
such changes will be deemed to be accepted by you unless you notify the Company
of any objection in writing before the changes are stated to take effect. All
changes will be notified to you in writing by way of an individual notice or
general notice.

   

16.6

The Company reserves the right to transfer your employment to any other Group
Company at any time, such that this agreement has the effect after the transfer
as if originally made between you and such other Group Company.

   

16.7

This agreement shall be governed by and interpreted in accordance with the laws
of England. The courts of England and Wales shall have jurisdiction over any
dispute arising from this agreement.

   

17.

Entire Agreement

   

17.1

Except as provided in clause 17.2 below, this agreement represents the entire
agreement between the parties and supersedes all prior oral and written
communications, contracts and understandings between them including the Terms
and Conditions of Employment between you and the Company which commenced on 1
October 2009.

   

17.2

This agreement does not supersede the terms and conditions of (i) the offer
letter dated February 12, 2016 (ii) the change in control agreement between H.B.
Fuller Company and you dated 1 October 2009 (the “Change in Control Agreement”);
or (iii) the severance agreement between H.B. Fuller Company and you dated 1
October 2009, including its Exhibit “A” (Non-Disclosure and Non-Competition
Agreement also signed by you on 1 October 2009) (collectively, the “Severance
Agreement”). In the event of conflict between the Change in Control Agreement,
the Severance Agreement and/or this agreement, the determination as to which
terms apply will be made by the Company in its absolute discretion.

  

 
 

--------------------------------------------------------------------------------

 

 

Please indicate your acceptance of these terms by signing in the space provided
below in the presence of a witness and returning to the Company.

 

 

EXECUTED AND DELIVERED as a Deed by the Company and Steve Kenny on the date
stated at the start of this agreement.

 

Signed for and on behalf of 

)

the COMPANY

) 

as a Deed by

) 

 

)      /s/ Robert J. Martsching………..

 

)       Director

 

 

in the presence of: 

 

 

 

Witness Signature: /s/ Colleen Peterson

 

Witness Name: Colleen Peterson

 

Witness Address: 1200 Willow Lake Blvd.

 

  St. Paul, MN 55110

 

 

 

 

 

 

 

 

 

SIGNED by

) 

STEVE KENNY

)

as a Deed 

)/s/ Steve Kenny ……………………………

 

)    Steve Kenny

in the presence of:        Witness Signature: /s/ Heather Campe   Witness Name:
Heather Campe   Witness Address: Shanghai, China  

 